internal_revenue_service department of the treasury index number 664-dollar_figure number release date washington dc person to contact telephone number refer reply to plr-114021-99 cc dom p si date date legend trust a trustee d1 d2 d3 state x y dear this responds to your letter dated date submitted on behalf of trust and a requesting rulings under sec_664 and sec_170 of the internal_revenue_code facts according to the information submitted a executed and funded trust under the laws of state on d1 with trustee as the trustee trust is represented to be a charitable_remainder_unitrust crut under the terms of the trust a unitrust_interest equal to percent of the net fair_market_value of the trust determined annually is to be paid to a for a's life then to x beneficiaries for their joint lives and then to the survivors on the death of the last to die of the x individuals the corpus is to be paid to specified charities a may by written instrument add or delete charitable beneficiaries or change the portion of corpus payable to the charitable beneficiaries plr-114021-99 on d2 a contributed additional property to trust in d3 a’s tax advisers discovered that the additional_contribution did not comply with sec_664 trust and trustee petitioned a state court in d3 to sever the amount representing the additional_contribution from trust and transfer the severed amount into four separate trusts the terms of the four new trusts will be identical to those of trust with the exception that each new trust has only y of the x successor unitrust beneficiaries on the death of the last to die of the y unitrust beneficiaries for each trust the trust will terminate and the corpus will pass to the designated charities trustee and a represent that after severing and establishing new trusts the new trusts and the original trust will comply with sec_664 the court granted the petition contingent on a favorable private_letter_ruling from the service the amount severed from trust was determined by tracing the additional assets contributed to trust the proceeds from the sale of those assets and income earned prior to the severance law and analysis sec_664 prior to amendment by the taxpayer_relief_act_of_1997 p l the act provided that a crut is a_trust - a from which a fixed percentage which is not less than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of the individual or individuals b from which no amount other than the payments described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 and c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use section of the act added in relevant part new sec_664 sec_664 and sec_2055 to the code sec_664 provides an additional requirement that must be satisfied in order to qualify as a crut in particular under sec_664 with respect to each contribution of property to the trust the value determined under sec_7520 of the remainder_interest in the property must be at least percent of the net fair_market_value of the property as of the date such property is contributed to the trust generally sec_664 applies to transfers in trust after date sec_664 provides that if any contribution is made to a_trust which before the contribution is a crut and the contribution would but for sec_664 result in the trust ceasing to be a crut by reason of sec_664 the contribution shall be treated as a transfer to a separate trust under regulations prescribed by the secretary plr-114021-99 currently there are no regulations under sec_664 sec_2055 provides in relevant part that in the case of a_trust that would qualify or could be reformed to qualify pursuant to sec_2055 for the estate_tax charitable deduction but for failure to satisfy the requirement of sec_664 such trust may be i declared null and void ab initio or ii changed by reformation amendment or otherwise to meet such requirement by reducing the payout rate or the duration or both of any noncharitable beneficiary's interest to the extent necessary to satisfy such requirement pursuant to a proceeding that is commenced within the period required in sec_2055 under sec_170 the provisions of sec_2055 also apply for purposes of sec_170 the committee reports in discussing of the act state in part as follows first where a transfer is made after date to a charitable_remainder_trust that fails the 10-percent test the trust is treated as meeting the 10-percent requirement if the governing instrument of the trust is changed by reformation amendment construction or otherwise to meet such requirement by reducing the payout rate or duration or both of any noncharitable beneficiary's interest to the extent necessary to satisfy such requirement so long as the reformation is commenced within the period permitted for reformations of charitable_remainder trusts under sec_2055 second a transfer to a_trust will be treated as if the transfer never had been made where a court of competent jurisdiction over the trust declares the trust void because eg the application of the 10-percent rule frustrates the purposes for which the trust was created and judicial proceedings to revoke the trust are commenced within the period permitted for reformations of charitable_remainder trusts under sec_2055 third where an additional_contribution is made after date to a charitable_remainder_unitrust created before date and that unitrust would not meet the 10-percent requirement with respect to the additional_contribution the conference agreement provides that the additional_contribution shall be treated under regulations to be issued by the secretary_of_the_treasury as if it had been made to a new trust that does not meet the 10-percent requirement but which does not affect the status of the original unitrust as a charitable_remainder_trust h_r conf_rep no pincite conclusions plr-114021-99 after applying the applicable law to the information presented and the representations made we conclude that an amount representing the additional_contribution may be severed from trust the severance of the additional_contribution will be treated as a transfer to a separate trust that may be reformed pursuant to sec_2055 to satisfy the requirements of sec_664 in this case the severed trust will be reformed by creating four new separate trusts each of the four new trusts will have y successor unitrust beneficiaries thus reducing the duration of the noncharitable beneficiaries' interests pursuant to sec_2055 in all other respects the four separate trusts will be identical to the terms of trust we conclude that as a result of the severance the additional_contribution does not effect the status of trust as a qualified crut under sec_664 further the reformation as proposed satisfies the requirements of sec_2055 and therefore the four new trusts as reformed will be qualified cruts under sec_664 effective d2 accordingly we conclude the additional_contribution will be deductible under sec_170 in the manner and to the extent provided by sec_170 and the regulations thereunder no opinion is expressed on the federal tax consequences of the formation or operation of the trusts under any other section of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent under a power_of_attorney on file in this office we are sending a copy of this letter to the taxpayer sincerely yours shannon cohen acting assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
